DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-6 are currently pending.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, respectively, of U.S. Patent No. 9,596,115. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the instant application are anticipated by and/or obvious variants of the respective claims.

4.	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, respectively, of U.S. Patent No. 11,336,495. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the instant application are anticipated by and/or obvious variants of the respective claims.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,961,708 (hereinafter “Li”), in view of U.S. Publication No. 2009/0040996 (hereinafter “Laroia”)1.

Regarding claims 1, 5, and 6: Li teaches a first wireless communication device comprising: a transceiver configured to: 
receive, via a first frequency band from a base station, a synchronization signal for acquiring system timing of the base station and first information, the first information being broadcasted from the base station (See, e.g., figure 1; 7:7-66; 8:4-47, 10:6-60; terminals 102 receive timing information from base station 104); 
periodically transmit the direct signals, in the frequency-time space of the second frequency band based on [the] at least one frequency and based on [a] time, directly to the second wireless communication device (See, e.g., 7:19-24; messages are periodically transmitted between terminals for discovery based on information from the base station; note also 15:35-40); and 
perform direct communication with the second wireless communication device (See, e.g., 7:17-24; terminals perform peer-to-peer communication).
Li teaches “identifying at least one frequency and one time within a frequency-time space including a plurality of frequencies and a plurality of times in a second frequency band” (See, e.g., 7:8-65, 8:4-5, 10:8-55), but does not explicitly state wherein “the at least one frequency and one time allocated for transmission of direct signals transmitted directly to a second wireless communication device via the second frequency band different from and outside of the first frequency band.” However, Laroia also teaches receiving information “identifying at least one frequency and one time within a frequency-time space including a plurality of frequencies and a plurality of times in a second frequency band,” and also wherein “the at least one frequency and one time allocated for transmission of direct signals transmitted directly to a second wireless communication device via the second frequency band different from and outside of the first frequency band” (See, e.g., [0031]; note also [0026]-[0031], [0034], [0043], [0044]). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Laroia, such as the indication, adjustment, and/or allocation functionality, within the system of Li, in order to improve throughput.
The rationale set forth above regarding the device of claim 1 is applicable to the method and apparatus of claims 5 and 6, respectively.

Regarding claim 2: Li modified by Laroia further teaches wherein the second frequency band is an unlicensed band (See, e.g., Laroia [0014]). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.

Regarding claim 3: Li modified by Laroia further teaches wherein the direct signals include second information indicating the first wireless communication device derives its timing from the system timing of the base station (See, e.g., Li 10:21-63; and/or Laroia [0010], [0011], [0030]). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.

Regarding claim 4: Li modified by Laroia further teaches wherein the transceiver is further configured to determine when to transmit the direct signals based on the one time (See, e.g., Li 7:8-65, 8:4-5, 10:8-55; and/or Laroia [0043]). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.

Relevant Art
8.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Both Li and Laroia are cited in Applicant’s Information Disclosure Statement submitted April 12, 2022.